Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendments
Applicant’s amendments filed 12/13/2021 overcomes the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicants amendment.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an apparatus, method and storage device with at least the limitations, “first frames from an image sensor to a second resolution lower than a first resolution, the first frames at the second resolution interleave with second frames from the image sensor at the first resolution in an interleaved video sequence, first ones of the first frames at the second resolution to be P frames, second ones of the first frames at the second resolution to include referenced B frames and non-referenced B frames…”
The closet prior art is directed towards Mukherjee et al., (U.S. Pub. No. 2011/000650935 A1) Lin et al., (U.S. Pub. No. 2005/0169377 A1) and Feuer et al., (U.S. Patent No. 7,777,790 B2). 
	Murkherjee is concerned with method and system for low-complexity, mixed-resolution information coding by low-powered, computationally constrained distributed sensors which provide continuous video images through wireless communications to a computer-system information sink where the coded information is decoded. Feuer is concerned with an image sensor to capture a first sequence of first input images at a first frame rate having a first spatial resolution, and to capture a second sequence of second input images, interleaved with the first sequence and having a second spatial resolution lower than the first spatial resolution. The first and second sequences of the input images are processed to generate a third sequence of output images at a second frame rate higher than . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486